This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   DEUTSCHE BANK NATIONAL TRUST
 3   COMPANY, as Trustee of NOVASTAR
 4   MORTGAGE FUNDING TRUST,
 5   SERIES 2006-5 NOVASTAR HOME
 6   EQUITY LOAN ASSET-BACKED
 7   CERTIFICATES, SERIES 2006-5,

 8          Plaintiff-Appellant,

 9 v.                                                                                     No. 32,316

10 KEITH D. WILMOT, THERESA V.
11 WILMOT, and FIRST AMERICAN
12 TITLE INSURANCE COMPANY,

13          Defendants-Appellees.

14 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
15 Alan M. Malott, District Judge

16   Castle Stawiarski LLC
17   Elizabeth Dranttel
18   Peggy A. Whitmore
19   Albuquerque, NM

20 for Appellant

21 Keith D. Wilmot
22 Albuquerque, NM

23 Pro Se Appellee
 1 Theresa V. Wilmot
 2 Albuquerque, NM

 3 Pro Se Appellee
 4                            MEMORANDUM OPINION

 5 SUTIN, Judge.

 6        Summary affirmance was proposed for the reasons stated in the second notice

 7 of proposed summary disposition. No memorandum opposing summary affirmance

 8 has been filed and the time for doing so has expired.

 9        For the reasons set forth in our second notice of proposed summary disposition

10 filed January 3, 2013, we AFFIRM the district court’s denial of various requested fees

11 and costs.

12        IT IS SO ORDERED.



13                                         __________________________________
14                                         JONATHAN B. SUTIN, Judge


15 WE CONCUR:


16 ___________________________________
17 MICHAEL D. BUSTAMANTE, Judge



18 ___________________________________

                                             2
1 LINDA M. VANZI, Judge




                          3